Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00356-CV

                              MICHELIN NORTH AMERICA, INC.,
                                        Appellant

                                                  v.

                                 Roberto GARZA and Lizeth Garza,
                                           Appellees

                      From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-17-448
                             Honorable John Longoria, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 22, 2018

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id.

42.1(d).

                                                   PER CURIAM